UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7443



MARVIN LEON GRIMM, JR.,

                                              Plaintiff - Appellant,

          versus

MICHAEL A. SHUPE; DAVID K. SMITH; LARRY D.
HUFFMAN; BOBBY S. SOLES; MARK L. MABEY;
CORPORAL JENKINS; R. K. WHITE; E. C. MORRIS;
EDWARD C. MURRAY; CLARENCE I. JACKSON; LEWIS
W. HURST; JOHN A. BROWN; GAIL Y. BROWNE;
JACQUELINE F. FRASER,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-93-528-R)

Submitted:   January 18, 1996             Decided:   February 5, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marvin Leon Grimm, Jr., Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Grimm v. Shupe, No. CA-93-528-R (W.D. Va. Sept. 5, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2